EXAMINER'S AMENDMENT
And
Examiner’s Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 12/07/2021 canceling Claims 1 – 16, 19, and 20, amending Claim 17, and adding new Claims 21 – 34.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given via an e-mail from Lawrence Youst received on 01/07/2022 at 11:55 AM EST.

The application has been amended as follows: 


In the Claims:
Claim 17 is amended as follows.  The amendments are supported by at least Figs. 3A and 3B and Specification Para. [0018].

17. (Currently Amended) A compound rotorcraft comprising: 
a fuselage having a tail cone;
first and second wings coupled to the fuselage and configured to provide lift compounding responsive to forward airspeed;
a first tail boom coupled to the first wing [[wings]] and having [[an]] a first aft end; 
a second tail boom coupled to the second wing and having a second aft end, the first aft end and the second aft end coupled together by an empennage, the tail cone located between the first tail boom and the second tail boom;
a tail rotor rotatably coupled to the empennage ; 
a main rotor coupled to and rotatable relative to the fuselage; and 
a hybrid propulsion engine deposed within the fuselage and including: 
a core turboshaft engine having a gas path including an inlet air stage, a compression stage, a combustion stage, a turbine stage and an exhaust stage, the core turboshaft engine including an output shaft that provides torque to the main rotor; 
a fan module disposed relative the core turboshaft engine and coupled to the output shaft, the fan module having a bypass air path that is independent of the gas path, the bypass air path including a bypass air inlet stage, a bypass air compression stage and a bypass air exhaust stage, the fan module having a closed configuration to prevent bypass air from flowing therethrough and an open configuration to allow bypass air to flow therethrough; and 
first tail boom and the second tail boom, the thrust nozzle configured to mix the exhaust gases from the exhaust stage with the bypass air from the bypass air exhaust stage and to discharge the exhaust gases and bypass air mixture from the tail cone with a downward angle relative the first tail boom and the second tail boom to provide propulsive thrust; 
wherein, in a turboshaft configuration of the hybrid propulsion engine, the fan module is in the closed configuration such that the thrust nozzle does not provide propulsive thrust; and 
wherein, in a turboshaft and turbofan configuration of the hybrid propulsion engine, the fan module is in the open configuration such that the thrust nozzle provides propulsive thrust, thereby supplying propulsion compounding for the rotorcraft.


Allowable Subject Matter
Claims 17, 18, and 21 – 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent apparatus Claim 17, prior art fails to teach in combination with the other limitations of the claim, “a first tail boom coupled to the first wing and having a first aft end; a second tail boom coupled to the second wing and having a second aft end, the first aft end and the second aft end coupled together by an empennage, the tail cone located between the first tail boom and the second tail boom; 

    PNG
    media_image1.png
    942
    1104
    media_image1.png
    Greyscale

McDonnell XV-1 [Wikipedia webpage [https://en.wikipedia.org/wiki/McDonnell_XV-1 accessed on 01/07/2022], teaches, the 
However, XV-1 does not teach “a tail cone located between the first tail boom and the second tail boom, … a thrust nozzle disposed within the tail cone in a non-parallel arrangement relative to the first tail boom and the second tail boom, the thrust nozzle configured to mix the exhaust gases from the exhaust stage with the bypass air from the bypass air exhaust stage and to discharge the exhaust gases and bypass air mixture from the tail cone with a downward angle relative the first tail boom and the second tail boom to provide propulsive thrust; wherein, in a turboshaft configuration of the hybrid propulsion engine, the fan module is in the closed configuration such that the thrust nozzle does not provide propulsive thrust; and wherein, in a turboshaft and turbofan configuration of the hybrid propulsion engine, the fan module is in the open configuration such that the thrust nozzle provides propulsive thrust, thereby supplying propulsion compounding for the rotorcraft.”
As shown in the marked-up photo and taught on Pg. 2 under heading “Design”, that the XV-1 was powered by a radial piston engine that drove a two-bladed pusher propeller.  It would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the XV-1 with the claimed thrust nozzle and hybrid propulsion engine configured to operate in a turboshaft configuration and configured to operate in a turboshaft and turbofan configuration because the thrust .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741